                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


LOS LOBOS RENEWABLE POWER, LLC, and
LIGHTNING DOCK GEOTHERMAL HI-01, LLC,

                      Plaintiffs,
                                                                   No: 2:15-cv-00547-MV-KRS
v.

AMERICULTURE, INC., a New Mexico
for profit corporation, and DAMON SEAWRIGHT,
individually and as an officer and director of
Americulture, Inc.,

                      Defendants.


                 ORDER TO ANSWER OR RESPOND TO COMPLAINT

       THIS MATTER comes before the Court sua sponte. Having reviewed the record and as

discussed during the January 28, 2019 status conference, it is apparent that Defendants have not

answered the operative complaint in this case. Now that the stay of proceedings has been lifted,

Defendants must do so.

       IT IS, THEREFORE, ORDERED that Defendants answer or otherwise respond to

Plaintiffs’ amended complaint on or before April 10, 2019.



                                             ____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
